Citation Nr: 0503506	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Imelda Llorin Labastida


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant contends that her husband had service in the 
Commonwealth Army of the Philippines and as a guerilla.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 administrative decision of 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the appellant's claim to reopen for entitlement to VA 
benefits.

The appellant testified at local RO hearings in April 2003 
and December 2003.  Transcripts of these hearings are 
associated with the claims file. 

FINDINGS OF FACT

1.  In a May 1991 decision, the RO denied the appellant's 
claim for VA benefits.  She was informed of the decision and 
of the right to appeal.

2.  Since the last decision, the claimant has not submitted 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1991 decision denying the appellant's claim for 
VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for eligibility for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the claimant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an August 2003 VCAA letter, under a heading entitled "What 
Do We Still Need from You," the RO stated that the appellant 
must submit evidence of her spouse's military service to 
establish entitlement to VA death benefits.  The RO explained 
that the evidence must provide details concerning the name of 
her spouse used during the alleged service or any aliases 
used during that time.  

Under a heading entitled "What Is the Status of Your Claim 
and How Can You Help," the RO stated that a review of the 
records showed that it had previously denied her spouse's 
claim for disability benefits because he did not have legal 
entitlement to VA benefits.  The RO stated that the U.S. 
Department of the Army had certified that her spouse did not 
have the required military service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas, or the New Philippine Scouts.  The RO stated that 
entitlement to benefits from the VA was dependent upon a 
finding by the United States Army that an individual had 
valid military service in the Armed Forces of the United 
States.  The RO stated that decisions concerning verification 
of military service are the responsibility of the National 
Personnel Records Center (NPRC) and under the provisions of 
law are binding on VA, which has no authority to change or 
amend the findings.

Second, VA has a duty to inform the claimant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the October 2003 VCAA letter, the RO stated that 
VA was responsible for obtaining relevant records from any 
Federal agency, including medical records from the military, 
from VA hospitals, or from the Social Security 
Administration.  The RO stated that on her behalf, VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, including records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  Under a heading entitled "How Can You 
Help VA," the RO stated the appellant must give enough 
information about the records so that it could request them 
from the appropriate person or agency.  The RO stressed that 
it was still the appellant's responsibility to make sure that 
the RO received all requested records not in the possession 
of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained a response from the NPRC, Form 
3101, indicating that the appellant's husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The appellant has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the October 2003 VCAA letter, the RO stated that 
the appellant should submit any evidence she had regarding 
her spouse's military service.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that this 
was not prejudicial to the appellant, however.  Although the 
VCAA notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

In a May 1991 decision, the RO denied the appellant's claim 
for eligibility for VA benefits.  The appellant was notified 
of the decision and her appellate rights.  She did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  However, the 
claim may be reopened upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The specific matter under consideration is eligibility for VA 
benefits, which is based upon whether the appellant's husband 
was a veteran.  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40 (2004).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2004).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In conjunction with her claim to reopen, the appellant has 
submitted a discharge certificate from the Philippine Army, 
her husband's death certificate, and a copy of her marriage 
certificate.  These items do not constitute new and material 
evidence since they were previously submitted in conjunction 
with the appellant's prior claim.  

The appellant has also submitted a Certification from the 
General Headquarters of the Armed Forces of the Philippines, 
indicating that her husband was in the USAFFE.  She has also 
submitted an Enlistment Record and an Affidavit for 
Philippine Army Personnel, and a discharge certificate from 
1949, indicating that her husband had USAFFE service.  These 
documents are not new and material evidence because they do 
not raise a reasonable possibility of substantiating the 
claim.  They are not from the United States military and thus 
are not acceptable for purposes of verifying valid U.S. 
military service.  VA is prohibited from finding, on any 
basis other than a United States service department document 
or United States service department verification, that a 
particular individual served in the U.S. Armed Forces.  Thus, 
documents from the Armed Forces of the Philippines do not 
raise any reasonable possibility of substantiating the 
appellant's claim.

The appellant has submitted a Verification of Veteran's 
Status from the Veterans Federation of the Philippines.  This 
is not from the United States military service department and 
cannot substantiate the appellant's claim.  She has also 
submitted various "Extracts" indicating that her husband 
was called into service of the armed forces of the United 
States in the Philippines.  There is no indication that these 
documents originated with the United States military.

The appellant has submitted various affidavits from friends 
of her husband who have asserted that they served with her 
husband in the USAFFE.  She has also submitted affidavits 
from two physicians who assert that they treated the 
appellant's husband while he was in service.  These documents 
are not new and material to the appellant's claim because 
they do not raise any reasonable possibility of 
substantiating her claim.  These statements are not 
acceptable for purposes of verifying United States military 
service.

The Board notes that the appellant has submitted a copy of 
letter dated in May 1987, allegedly from VA, stating that her 
husband served on active duty in the Armed Forces of the 
United States of America.  The authenticity of this document, 
however, is not verified, as there is no copy of such letter 
in the claims file.  Further, the letter is not a service 
department document or service department verification.  
Rather, it is from a "Veterans Services Officer."  There is 
associated with the claims file, however, a copy of VA Form 
3101, from the NPRC, stating that the appellant's husband has 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This document is a service 
department document and is determinative regarding whether 
the appellant's husband had valid U.S. military service.  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

At her hearing, the appellant stated that her husband's 
records were burned in the fire at the NPRC.  The NPRC has 
not indicated that the appellant's records were burned.  The 
appellant stated that her husband did not use any other name 
during service.

VA is prohibited from finding, on any basis other than a 
service department document or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Based on the foregoing, the Board finds that 
the appellant has not submitted new and material evidence, 
and the claim to reopen for eligibility for VA benefits is 
denied.

ORDER

The claim to reopen for eligibility to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


